

Exhibit 10.41
 
Summary of Compensation Arrangements for Mr. Moore


In connection with the compensation arrangement effective December 15, 2005 for
Michael O. Moore, Executive Vice President and Chief Financial Officer, this
summary sheet sets forth the terms of these arrangements, which were approved by
the Company’s Compensation Committee on November 8, 2005:



·  
Mr. Moore, who is an at-will employee, will be entitled to receive a base salary
of $375,000.




·  
Mr. Moore will receive a one-time bonus of $266,000 payable at the end of the
first quarter of 2006.




·  
Mr. Moore also will be eligible to participate in the Company’s annual incentive
bonus plan for 2006, with a bonus potential of 60% of base salary (assuming all
financial targets as specified in the bonus plan are met) not to exceed
approximately 66% of base salary if financial targets are exceeded, subject to
further change by the Compensation Committee.




·  
Mr. Moore is eligible to participate in the Company’s compensation and benefits
programs generally available to its team members, including health, disability
and life insurance programs, and a 401(k) plan. In addition, Mr. Moore is
entitled to participate in the Company’s compensation and benefits programs
generally available to the Company’s senior executive management team, including
an unqualified deferred compensation plan and deferred stock unit plan. The
deferred stock unit plan enables the participant to elect to defer salary and
bonuses in the form of deferred stock units.




·  
Mr. Moore will be relocating to the Roanoke, VA area and is entitled to
participate in the Company’s standard relocation program, which includes
marketing and closing costs for the sale of his residence in the Charlotte, NC
area, transportation of household goods, and temporary living expenses for a
period of up to three months. The Company has agreed to extend, on a month to
month basis as needed, temporary living costs beyond the three-month period
provided in the policy. If Mr. Moore purchases a home and is unable to sell his
existing home, the Company will cover the cost of the lesser of the two mortgage
payments in lieu of temporary living expenses. In lieu of payment of a $10,000
miscellaneous expense allowance provided under the policy, the Company has
agreed to reimburse Mr. Moore’s closing costs for the purchase of his new
residence, including up to one point in loan origination or discount points, and
to provide a $5,000 miscellaneous expense allowance.




·  
On December 19, 2005, Mr. Moore will receive options to purchase 45,000 shares
of the Company’s common stock at a price equal to the closing price of the
common stock on the date of grant. The options will vest in three equal annual
installments beginning one year from the date of grant. Mr. Moore will also be
eligible to participate in the 2006 annual grant of stock options to senior
executive management.